Per Curiam.
Emily Cox Bell, the petitioner, by a petition signed by her attorney (but not by the petitioner), avers that there is a cloud upon her title to certain lands therein described by-reason of the form of a deed in her chain" of title executed by Mary Ann Taylor and George Taylor, and asks this court to grant her relief by declaring what are- her rights as the successors in interest of James Ií. Taylor,’ the grantee named in that deed, and we are asked to do this by virtue of the authority said to be contained in chapter 140 of the laws of 1924, known as the Uniform Déclaratory Judgments act.
It appears that the petitioner claims to he the owner of the lands in fee, and we are also told that the validity of the deed, 'by virtue of which the fee is claimed, is questioned, hv reason of what appears, or, pexhaps, more properly what does not appear, in the deed.
Now, ivithout expressing any opinion as to the validity of the act, or as to the sufficiency of the petition- otherwise, we aré satisfied that jurisdiction to determine the 'questions presented by the petition has not been conferred upon the court. Section 11 of the act provides:
“When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would he affected by the declaration * *
*371Manifestly, there must he some person or persons who have or claim an interest which» would he -affected. Such is the reasonable inference to he drawn from the statements of the petition. Moreover, if such, were not the case, there would seem to he no purpose in asking for the declaration of the petitioner's rights.
Xow, no person whatsoever is made a. party to the petition or proceedings. So far as appears no notice has been given to any person, nor has-any person been otherwise brought into the proceedings by process or in anywise whatsoever.
We. therefore, feel constrained to refrain from making any declaration as to- the petitioner’s rights in question, and, accordingly, deny the prayer of the petition.